 1                                   UNITED STATES DISTRICT COURT
 2                                NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )
     In re California Bail Bond Antitrust Litigation ) Case No: 4:19-cv-00717-JST
 4
                                      Plaintiff(s),    ~   APPLICATION FOR
 5                                                     )   ADMISSION OF ATTORNEY
              v.
                                                       )   PROHACVICE
 6                                                     )   (CIVIL LOCAL RULE 11-3)
                                                       )
 7
                                      Defendant(s) .   ~
 8
         I, N igar A. Shaikh                      , an active member in good standing of the bar of
 9
        N ew York                    hereby respectfully apply for admission to practice pro hac vice in the
10   Northern Dish·ict of California representing: Plaintiffs                                   in the
     above-entitled action. My local co-cow1sel in this case is   Katherine Lubin                       an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
     within the State of California.
12
       MY ADDRESS OF RECORD:                                 LOCAL CO-COUNSEL' S ADDRESS OF RECORD:
13     Lieff Cabraser Heimann & Bernstein, LLP               Lieff Cabraser Heimann & Bernstein, LLP
       275 Battery Street                                    275 Battery Street
14     San Francisco, CA 941 11                              San Francisco CA 94111
       MY TELEPHONE# OF RECORD:                              LOCAL CO-COUNSEL' S TELEPHONE# OF RECORD:
15      415-956-1000                                         415-956-1000
       MY EMAIL ADDRESS OF RECORD:                           LOCAL CO-COUNSEL' S EMAIL ADDRESS OF RECORD :
16     nshaikh@lchb.com                                       kbenson@lchb.com
        I am an active member in good standing of a United States Court or of the highest cow·t of
17   another State or the Dish·ict of Columbia, as indicated above; m y bar number is: 5229547
18       A hue and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize m yself with, and abide b y, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjun; that the foregoing is tnte and correct.
21
      Dated: November 5, 2020                                     Isl Nigar A. Shaikh
22                                                                                  APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of                                             is granted,
     subject to the term s and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-cow1sel
27   designated in the application will constitute notice to the party.

     Dated:
28
                                                             UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                    October 2012
